Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, Edward E. Poole appeals the district court’s orders dismissing his civil rights complaint as frivolous and denying his motion filed under Fed.R.Civ.P. 59. We have reviewed the record and find no reversible error. Poole failed to state a claim that the Defendants violated his constitutional rights. Accordingly, we affirm for the reasons stated by the district court. Poole v. Carteret Cnty. Sheriffs Dep’t, No. 5:10-ct-03215-BO (E.D.N.C. May 10, 2011; July 15, 2011). We also deny Poole’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.